DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the species unassembled vascular cells in the reply filed on 1/31/22 is acknowledged.
Claims 1-17 are currently pending. 
Claims 3-5, 9-11 are withdrawn as directed to non-elected species. 
Claims 1-2, 6-8, and 12-17 are elected and examined on the merits. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/423,540, and 62/506,391 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications discloses methods of preventing, inhibiting or inadequate revascularization or inefficient engraftment of a tissue graft. The prior filed applications are silent as to specific types of tissue grafts, namely pancreatic tissue grafts. The first appearances of a pancreatic islet tissue graft appears in PCT/US2017/062396. 
Whether a recitation of a genus (i.e., tissue graft) is sufficient to support the claimed species (i.e., pancreatic or primary tissue) may be determined by examining whether the specification as a whole has provided a representative number of species by actual reduction to practice, reduction to drawings, or disclosure of relevant identifying characteristics common to all members of the genus (See MPEP §§ 211.05, 2163, 2163.03). The genus of “tissue graft” contains widely variant species. For example, “tissue graft” includes tissues with different cell types, degrees of vascularization (e.g., cartilage vs. liver grafts), modes of action, etc. The earlier filed priority documents contain no description of a representative number of species, nor of any relevant identifying characteristics. Therefore, it is not clear that applicants had full possession of the claimed species at the time of the earlier disclosure. For examination purposes claim 16 is consequently accorded an earliest priority date of 11/17/17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “inadequate” and “inefficient” in claim 1 are relative terms which renders the claim indefinite. The terms “inadequate” and “inefficient” not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear to what degree a tissue graft would need to fail to vascularize to constitute an inadequate vascularization. Similarly it is unclear to what degree of engraftment is considered inefficient. For examination purposes claim 1 is interpreted as “[a] method of improving vascularization or engraftment”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melero-Martin et al (US Publication No. 2013/0236429, hereinafter Melero-Martin).
Melero-Martin discloses methods of promoting vascularization of newly formed tissue (para 4-5). Melero-Martin explains that vascularization is crucial for the integration of tissue grafts (para 102-103). Any tissues which are normally vascularized in the body, including pancreatic tissues, require neovascularization when implanted (para 102-103). Melero-Martin explains that endothelial progenitor cells (EPCs) and mesenchymal progenitor cells (MPCs) work together to form de novo blood vessels (para 105-106, 164-168, 173-177). EPCs and MSCs may be isolated from sources known in the art, such . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melero-Martin as applied to claims 1-2, 6-8, 12-14, and 17 above.
Melero-Martin does not explicitly disclose that the tissue graft may be a pancreatic islet tissue graft. However, Melero-Martin states that any tissues which are normally vascularized in the body, including pancreatic tissues, require neovascularization when implanted (para 102-103). Thus, there is a suggestion present in Melero-Martin that the disclosed methods could be utilized for promoting engraftment and vascularization of pancreatic islet tissues. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melero-Martin as applied to claims 1-2, 6-8, 12-14, and 17 above, and in view of Li and Mooney (Designing hydrogels for controlled drug delivery. Nature Review Materials, Vol. 1, No. 12 (online 18 Oct 2016) doi:10.1038/natrevmats.2016.71., hereinafter Li). 
Melero-Martin does not disclose that the hydrogel controls release of factors secreted by unassembled vascular cells. 
Li examines the spatial and temporal control of hydrogels over release of various agents, including factors secreted by cells (Abstract, Introduction). Li explains that hydrogels may be used to tune the secretion of cells through addition of biological moieties, small-molecule functional groups, physical properties of the hydrogels, etc. (Using hydrogels for cell delivery). Li explains that hydrogel delivery systems may improve the efficacy, cost, and therapeutic outcomes (Introduction, Conclusion). As both references are directed to hydrogels encapsulating cells, it would be obvious to one of ordinary skill in the art that the references could be combined. As Li suggests that hydrogel delivery systems may improve the efficacy, cost, and therapeutic outcome, a skilled artisan would be motivated to utilize the hydrogels of Melero-Martin to control the release of factors secreted by the cells contained therein.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 6 and 8 are each interpreted as containing exemplary language (i.e., “preferably”). Exemplary language is not considered a required limitation of the claims. See MPEP § 2173.05.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632